The plaintiff is entitled to damages for the defendant's use and occupation of the plaintiff's store. The measure of damages given to the jury was the same as would have been given in assumpsit. Whether, upon the evidence in the case, the value of the occupation should be recovered in trespass or assumpsit, is an unnecessary question. Merrill v. Perkins,59 N.H. 343. When the plaintiff amends the declaration by adding a common count in assumpsit, there will be
Judgment on the verdict.
BLODGETT, J., did not sit: the others concurred.